DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 08/31/2022 is considered and signed IDS form is attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 13, 14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 11 and 12 of copending Application No. 17/106,346 (hereafter referred as US ‘346). Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.

Copending application US ‘346 discloses a film for laminating glass, a laminated glass and a vehicle. The only differences between present claims and copending claims are that copending claims (i) do not recite film having L/F value reduction rate, loss factor at 30 C and loss factor at 20 C as presently claimed, (ii) do not disclose the trioxane-based compound as presently claimed, wherein the trioxane-based compound 1,3,5-trioxane skeleton has the structure of Formula 1, (iii) do not disclose the trioxane-based compound having 1,3,5-trioxane skeleton as presently claimed (claims 13-14), (iv) do not disclose sound insulating layer (interlayer) has a thickness as presently claimed, (v) disclose a plasticized polyvinyl acetal in combination with a trioxane-based compound, (vi) disclose haze value of the film, and (vii) disclose difference in amount of plasticizer between the first surface layer and the interlayer.
Regarding (i), given that the film for laminating glass disclosed by US ‘346 is identical to that presently claimed, it is inherent or obvious that the film for laminating glass of US ‘346 has L/F value reduction rate, loss factor at 30 C and loss factor at 20 C as presently claimed.
Regarding (ii), given that copending claims disclose the trioxane-based compound comprises 1,3,5-trioxane skeleton, and 1 to 3 carbon atoms out of 3 carbon atoms in the skeleton independently have hydrogen or alkyl group having 1 to 5 carbon atoms, the trioxane-based compound of copending claim has structure that will overlap with Formula 1.
Regarding (iii), Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs 0053-0056 of copending application that discloses trialkyl trioxane as presently claimed.
In light of the above, it would therefore have been obvious to one of skill in the art to utilize trialkyl trioxane as presently claimed in copending application, and thereby arrive at the claimed invention.
Regarding (iv), while copending claims do not disclose interlayer (i.e. sound insulating layer) having a thickness as presently claimed, it would have been obvious to one of ordinary skill in the art to use thickness of interlayer (i.e. sound insulating layer) including that presently claimed depending on desired sound insulation in copending application, and thereby arrive at the present invention.
Regarding (v), while the copending claims disclose a plasticized polyvinyl acetal in combination with a trioxane-based compound not recited in the present claims, in light of the open language of the present claims, i.e. comprising, it is clear that the present claims are open to the inclusion of additional components including a plasticized polyvinyl acetal in combination with a trioxane-based compound as disclosed in the copending claims, and thereby one of ordinary skill in the art would arrive at the present invention from the copending one. 
Regarding (vi), the specific haze of copending application is within the broad disclosure of present application.
Regarding (vii), the specific difference in amount of plasticizer between the first surface layer and the interlayer of copending application is within the broad disclosure of present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/106,346 (hereafter referred as US ‘346) in view of Iwamoto et al. (US 2016/0311199 A1 cited in IDS).

Copending application US ‘346 discloses a film for laminating glass, a laminated glass and a vehicle. The only difference between present claims and copending claims is that copending claims do not disclose amount of plasticizer in the sound insulating layer (interlayer).
Iwamoto et al. disclose content of plasticizer in the second layer (interlayer) is 50 to 90 parts by weight relative to 100 parts by weight of polyvinyl acetal resin order to improve sound insulating properties and penetration resistance (see paragraph 0100). Accordingly, the amount of plasticizer is 33 to 47 wt%.
In light of motivation for using 33 to 47 wt% of plasticizer in interlayer disclosed by Iwamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 33 to 47 wt% of plasticizer in interlayer of copending application in order to improve sound insulating properties and penetration resistance, and thereby arrive at the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papenfus et al. (US 2006/0205871 A1) disclose a crosslinked polyvinyl acetal that is prepared from polyvinyl acetal reacted with polyaldehyde of formula (5) and/or compound of formula (6) (see Abstract and paragraphs 0043-0058). The compound of formula (6) can be 1, 3, 5-trioxane, i.e. 1, 3, 5- trioxane skeleton (see paragraph 0053).

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered. All outstanding rejections except as set forth above are withdrawn in light of amendments and persuasive arguments. All arguments except as set forth below are moot.

Applicant continues to request that the Examiner hold the double patenting rejection in abeyance pending resolution of all other issues related to the patentability of the claims; and Applicant reserves the right to amend the claims or file a terminal disclaimer at a later date.
However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP 804 IB and IB1).

In light of amendments, claim objection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787